                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                              No. 5:18-CR-00452-FL-3
                              No. 5:18-CR-00452-FL-4

 United States of America,

 v.
                                                                   Order
 Alexey Vladimirovich Timofeev &
 Olesya Yuryevna Timofeev,

                       Defendants.


       The court orders the Federal Public Defender to appoint two members of the court’s
Criminal Justice Act Panel to be present at the Rule 44(c) hearing scheduled for Wednesday,
January 16, 2019. The appointed attorneys should be prepared to advise the defendants, should
the defendants request their advice, on the risks and benefits of being represented by the same
attorney in their criminal proceeding.

Dated: January 15, 2019

                                           ______________________________________
                                           Robert T. Numbers, II
                                           United States Magistrate Judge
